DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benosnan et al (U.S. Patent Application Publication No. 2015/0008075).
As to Claim 1, Benosnan discloses a system for detecting drift of a building that includes elevator roping within a hoistway in or on the building (Paragraph 0003), the system comprising: 
A detector (120) that detects at least one horizontal position of the elevator roping (16, 17) at a selected vertical location (Figure 1); and 
A processor (160) that determines at least one characteristic of drift of the building based on information from the detector (120) regarding the detected at least one horizontal position (Paragraphs 0028-0029), information regarding tension on the elevator roping (Paragraph 0035), information regarding a density of the elevator roping (Paragraph 0049), and a relationship between the selected vertical location and a length of the elevator roping (17).  
As to Claim 2, Benosnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Benosnan also discloses wherein the detector (120) detects a plurality of horizontal positions of the elevator roping within a selected time period (Paragraphs 0029-0030); and the information from the detector regarding the at least one horizontal position is an average of the plurality of horizontal positions (Paragraphs 0029-0030).  
As to Claim 3, Benosnan discloses the invention of Claim 2 (Refer to Claim 2 discussion). Benosnan also discloses wherein the elevator roping comprises a plurality of vertically extending members; the plurality of horizontal positions include detected (120) positions of more than one of the vertically extending members (Paragraphs 0029-0030); and the average of the plurality of horizontal positions is based on the detected positions of the more than one of the vertically extending members (Paragraphs 0029-0030).  
As to Claim 4, Benosnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Benosnan also discloses wherein the at least one horizontal position of the elevator roping (16, 17) indicates an offset between an actual horizontal position of the elevator roping at the selected vertical location and an expected horizontal position of the elevator roping at the selected vertical location without the drift (Paragraphs 0028-0029); and the at least one characteristic of drift comprises a horizontal offset of a top of the building relative to a bottom of the building resulting from the drift (Paragraphs 0028-0029).  
As to Claim 5, Benosnan discloses the invention of Claim 4 (Refer to Claim 4 discussion). Benosnan also discloses wherein the offset comprises a two-dimensional difference between the actual horizontal position and the expected horizontal position (Paragraphs 0028-0029).  
As to Claim 6, Benosnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Benosnan also discloses wherein the processor uses a predetermined catenary equation (Paragraph 0040) when determining the at least one characteristic of the drift of the building.  
As to Claim 7, Benosnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Benosnan also discloses wherein the elevator roping comprises a suspension member (112), a compensation member (23), or a governor member (14).  
As to Claim 8, Benosnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Benosnan also discloses wherein the detector (120) comprises at least one of a light detection and ranging (LIDAR) sensor (Paragraph 0030) and a red-green-blue-depth (RGB-D) camera.  
As to Claim 9, Benosnan discloses a method of detecting drift of a building that includes elevator roping within a hoistway in or on the building (Paragraph 0003), the method comprising: 
Detecting (120) at least one horizontal position of the elevator roping (16, 17) at a selected vertical location (Figure 1); and 
Using at least one processor (160) for determining at least one characteristic of drift of the building based on information regarding the detected (120) at least one horizontal position (Paragraphs 0028-0029), information regarding tension on the elevator roping (Paragraph 0049), information regarding a density of the elevator roping (Paragraph 0049), and a relationship between the selected vertical location and a length of the elevator roping (17).  
As to Claim 10, Benosnan discloses the invention of Claim 9 (Refer to Claim 9 discussion). Benosnan also discloses comprising detecting (120) a plurality of horizontal positions of the elevator roping within a selected time period (Paragraphs 0029-0030) and wherein the information regarding the at least one horizontal position is an average of the plurality of horizontal positions (Paragraphs 0029-0030).  
As to Claim 11, Benosnan discloses the invention of Claim 10 (Refer to Claim 10 discussion). Benosnan also discloses wherein the elevator roping (16, 17) comprises a plurality of vertically extending members; the plurality of horizontal positions include detected (120) positions of more than one of the vertically extending members (Paragraphs 0029-0030); and the average of the plurality of horizontal positions is based on the detected positions of the more than one of the vertically extending members (Paragraphs 0029-0030).  
As to Claim 12, Benosnan discloses the invention of Claim 9 (Refer to Claim 9 discussion). Benosnan also discloses wherein determining an offset between an actual horizontal position of the elevator roping (16, 17) at the selected vertical location and an expected horizontal position of the elevator roping at the selected vertical location without the drift (Paragraphs 0028-0029); and the at least one characteristic of drift comprises a horizontal offset of a top of the building relative to a bottom of the building resulting from the drift (Paragraphs 0028-0029).  
As to Claim 13, Benosnan discloses the invention of Claim 12 (Refer to Claim 12 discussion). Benosnan also discloses wherein the offset comprises a two-dimensional difference between the actual horizontal position and the expected horizontal position (Paragraphs 0028-0029).  
As to Claim 14, Benosnan discloses the invention of Claim 9 (Refer to Claim 9 discussion). Benosnan also discloses wherein determining the at least one characteristic of the drift of the building comprises using a predetermined catenary equation (Paragraph 0040).  
As to Claim 15, Benosnan discloses the invention of Claim 9 (Refer to Claim 9 discussion). Benosnan also discloses wherein the elevator roping comprises a suspension member (112), a compensation member (23), or a governor member (14).  
As to Claim 16, Benosnan discloses the invention of Claim 9 (Refer to Claim 9 discussion). Benosnan also discloses wherein detecting (120) the at least one horizontal position comprises using at least one of a light detection and ranging (LIDAR) sensor (Paragraph 0030) and a red-green-blue-depth (R GIB-D) camera.  
As to Claim 17, Benosnan discloses a n elevator system associated with a building, the elevator system comprising: 
An elevator car (12) that is moveable along a vertical pathway; elevator roping (16, 17) associated with the elevator car, the elevator roping extending vertically and following a generally vertical path of movement as the elevator car moves; 
A detector (120) that detects at least one horizontal position of the elevator roping (16, 17) at a selected vertical location when the elevator car is near one end of the vertical pathway (Figure 1); and 
A processor (160) that determines at least one characteristic of drift of the building based on information from the detector (120) regarding the detected at least one horizontal position (Paragraphs 0028-0029), information regarding tension on the elevator roping (Paragraph 0035), information regarding a density of the elevator roping (Paragraph 0049), and a relationship between the selected vertical location and a length of the elevator roping (17).  
As to Claim 18, Benosnan discloses the invention of Claim 17 (Refer to Claim 17 discussion). Benosnan also discloses wherein the elevator roping (16, 17) comprises a suspension member (112) that supports a weight of the elevator car, a compensation member (23) that is coupled to an underside of the elevator car, or a governor member (14) that moves at a speed corresponding to a speed of movement of the elevator car.  
As to Claim 19, Benosnan discloses the invention of Claim 17 (Refer to Claim 17 discussion). Benosnan also discloses wherein the detector (120) comprises at least one of a light detection and ranging (LIDAR) sensor (Paragraph 0030) and a red-green-blue-depth (RGB-D) camera.  
As to Claim 20, Benosnan discloses the invention of Claim 17 (Refer to Claim 17 discussion). Benosnan also discloses wherein the detector (120) detects a plurality of horizontal positions of the elevator roping within a selected time period (Paragraphs 0029-0030); and the information from the detector regarding the at least one horizontal position is an average of the plurality of horizontal positions (Paragraphs 0029-0030).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678